Exhibit 10.2


GROWING AND SUPPLY AGREEMENT
July 10, 2012


This Growing and Supply Agreement (the “Agreement”) is made


AMONG:


Global Stevia Corp. a Nevada corporation


(“GS Nevada”)


AND:


Stevia Global Trading Joint Stock Company, a Vietnamese corporation


(“GS Vietnam”)


WHEREAS:


A.  
GS Vietnam carries on the business of engaging in agriculture and related
ancillary businesses and GS Vietnam has competent techniques, capacity and for,
and intends to engage and invest in the growing of Stevia;



B.  
GS Nevada is desirous to entrust GS Vietnam to produce Products (as defined
herein) and purchase the Products from GS Vietnam; and



 
C.  
GS Vietnam is desirous to plant the Stevia Seedlings (as defined herein) and
supply the Products only to GS Nevada to the exclusion of other customers and GS
Nevada is desirous to purchase the same, on the terms and conditions as set out
in this Agreement.



NOW IT IS HEREBY AGREED AS FOLLOWS:


1.   INTERPRETATION


1.1  DEFINITIONS


In this Agreement, unless the context otherwise requires:


a)  
"Business Day" means a day, other than a Saturday or Sunday, on which banks are
open for ordinary banking business in Vietnam.



b)  
"Parties" means, collectively, GS Vietnam and GS Nevada, and the term "Party"
shall refer to either of them as the context may require.


 
 

--------------------------------------------------------------------------------

 

 
c)  
"Products" means the products set out in Schedule 1.



d)  
"Specification" means the specification of the Products set out in Schedule 2 or
any other specification of the Products agreed in writing between GS Vietnam and
GS Nevada from time to time.

 
e)  
"Price" means the price of the Products set out in Schedule 3 or any other price
of the Products agreed in writing between GS Vietnam and GS Nevada from time to
time.

 
f)  
"Stevia Seedlings" means suitable stevia planting materials (ie: cutting/roots).

 
g)  
"US$" means the United States dollar.



In this Agreement where the context admits:


a)  
"subsidiary" shall mean a subsidiary of GS Nevada;



b)  
references to, or to any provision of, any treaty, statute, directive,
regulation, decision, order, instrument, by-law, or any other law of, or having
effect in, any jurisdiction ("Laws") shall be construed also as references to
all other Laws made under the Law referred to, and to all such Laws as for the
time being amended, re-enacted (with or without amendment), consolidated or
replaced or as their application is modified by other Laws from time to time;

 
c)  
references to clauses and schedules are references to the clauses of and
schedules to this Agreement and references to this Agreement include the
schedules and the Agreed Form documents;

 
d)  
references to the singular shall include the plural and vice versa and
references to the masculine, the feminine and the neuter shall include each
other such gender;

 
e)  
"person" includes any individual, partnership, body corporate, corporation or
aggregate, state or agency of a state, and any unincorporated association or
organization, in each case whether or not having separate legal personality; and

 
f)  
"company" includes any body corporate.




 
2

--------------------------------------------------------------------------------

 

1.2  HEADINGS


The headings and sub-headings are inserted for convenience only and shall not
affect the construction of this Agreement.


1.3  SCHEDULES


Each of the schedules shall have effect as if set out herein.


2.   ORDERING AND SALE OF THE PRODUCTS


2.1  During the term of this Agreement, GS Vietnam shall sell and GS Nevada
shall purchase all Products produced by GS Vietnam in any one year, subject to
the terms and conditions of this Agreement.


2.2  In addition to producing Products for GS Nevada, GS Vietnam will also
produce Stevia Seedlings for the purposes of producing the Products for GS
Nevada.


2.3  GS Vietnam shall sell the Products only to GS Nevada to the exclusion of
other customers on the terms and conditions as set out in this  Agreement. GS
Nevada is obliged to purchase all product produced, up to 110% of the volumes as
described in Schedule 4. If GS Vietnam produces volumes in excess of 110% of
those described in Schedule 4, then GS Nevada shall have the right of first
refusal to purchase said volumes based on the terms of this agreement. GS Nevada
shall, in good faith, endeavor to purchase such volumes, but is not obliged to
do so. For all volumes for which GS Nevada does not purchase, GS Vietnam may
sell to another party.


3.   SPECIFICATION AND QUANTITY OF THE PRODUCTS


3.1  All Products sold by GS Vietnam to GS Nevada pursuant to this Agreement
shall conform in all respects to the Specification.


3.2  Subject to clause 8.1, GS Vietnam and GS Nevada shall review and agree on
or before the 30th April of each Year on any subsequent revisions to the
Specification of the Products applicable for the forthcoming Year.


3.3  GS Vietnam will permit GS Nevada or GS Nevada's representative at all
reasonable times to enter GS Vietnam's premises and growing sites for the
purpose of inspecting the Products and Stevia Seedlings and the processing,
packaging and storage operation (whether or not owned by GS Vietnam) relating to
the Products and Stevia Seedlings, and will as reasonably requested by GS
Nevada, supply without cost random samples of the Products and Stevia Seedlings
for testing by GS Nevada or its representatives, to ensure that the growing
conditions of the Stevia Seedlings and Products conform with GS Nevada's
requirements and that the Products and Stevia Seedlings will meet with the
Specifications.

 
3

--------------------------------------------------------------------------------

 

3.4  GS Vietnam may consult with GS Nevada from time to time during the term of
this Agreement in order to ensure that the Specification of the Products to be
sold by GS Vietnam to GS Nevada is acceptable to GS Nevada. Any amendments to
the Specification shall be agreed to in writing by both Parties.


3.5  GS Vietnam shall supply GS Nevada with quantities of Product as set out in
Schedule 4. GS Vietnam shall provide GS Nevada with prior notice at any time if
it has reason to believe that it would be substantially over or under produced
to fulfill the forecast volumes under this clause.


3.6  Subject to clause 8.1, GS Vietnam and GS Nevada shall review and agree on
or before the 30th of April of each Year on the quantity of the Products to be
supplied by GS Vietnam to GS Nevada in the forthcoming Year and GS Vietnam shall
provide GS Nevada with prior written notice at any time during the year
following the revision if it has reason to believe that it would be unable to
fulfill its forecast volumes under this clause.


4.   MANUFACTURE AND DELIVERY OF THE PRODUCTS


4.1  Delivery of the Products shall be at terms FOB Hai phong port in
Vietnam.  GS Vietnam shall deliver, at their costs, to the port out of
Vietnam.  GS Vietnam shall provide all necessary export documents, in advance,
to facilitate the timely shipping of the product.


4.2  GS Vietnam shall ensure that the Products are thoroughly inspected and meet
the Specifications prior to the delivery of the Products as described in clause
4.1.


4.3  GS Vietnam shall take all reasonable steps including but not limited to
propagation activities to continue to improve the quality of the Products.


4.4  Upon receiving Products GS Nevada shall inspect the Products within
fourteen (14) Business Days of such delivery and notify GS Vietnam upon
inspection of any defect by reason of which GS Nevada alleges that the Products
delivered are not in accordance with the Specification and which should be
apparent on reasonable inspection.


4.5  If GS Nevada fails to give any notice as described in clause 4.4 then,
except in respect of any defect which is not one which should be apparent on
reasonable inspection, the Products shall be conclusively presumed to be in all
respects in accordance with the Specification, and accordingly GS Nevada shall
be deemed to have accepted the delivery of the Products in     question and GS
Vietnam shall have no liability to GS Nevada with respect to that delivery.


4.6  If GS Nevada rejects any delivery of the Products which are not in
conformity with the Specification ("Defective Products"), GS Nevada may still
proceed to buy the Defective Products from GS Vietnam at such price to be
mutually agreed between GS Nevada and GS Vietnam. In the event GS Nevada does
not purchase the Defective Products because their quality is below acceptable
standards or because the Parties cannot mutually agree on a price, then the
following shall occur:
 
 
4

--------------------------------------------------------------------------------

 

 
a)  
GS Vietnam shall pay GS Nevada all the monies paid by GS Nevada for the
respective Products supplied by GS Nevada to GS Vietnam, and



b)  
GS Vietnam may sell the same to third parties and shall then utilize the
proceeds of such sale to first pay GS Nevada all the monies paid by GS Nevada
for the respective products and then all remaining proceeds, if any, will be
paid to GS Vietnam.



4.7  Subject to Clause 4.4 and 4.6, all other risk in and responsibility for the
Products shall pass to GS Nevada once the Products are received at the Port of
Hai Phong (or other acceptable port as mutually agreed in writing). Property and
title in the Products shall not pass to GS Nevada until GS Vietnam has received
full payment for the Products in accordance with clause 5.


4.8  The delivery of the Products by GS Vietnam to GS Nevada shall be in packing
sizes and material acceptable to GS Nevada. GS Nevada shall be entitled under
this Agreement to net off the packaging material weight. The cost for the
packaging shall be paid by GS Vietnam.


5.   PRICE OF THE PRODUCTS AND STEVIA SEEDLINGS AND PAYMENT


5.1  The initial price to be charged by GS Vietnam to GS Nevada in respect of
the Products for the first (1) year is as set out in Schedule 3.


5.2  Pursuant to clause 8.1, GS Vietnam and GS Nevada shall review and agree on
or before the 30th of April of each Year on any subsequent revisions to the
Price and price adjustment mechanisms set out in Schedule 3 applicable for the
forthcoming Year provided that the pricing mechanism of the Products for the
forthcoming year shall not exceed 20% of the agreed price of that material year
net of an annual inflation adjustment of the country in which the purchase price
currency is based and/or net of an  annual inflation adjustment of the producing
country further adjusted for by the currency conversion of the purchase price
currency. GS Vietnam and GS Nevada shall act in good faith to negotiate the
terms of the pricing mechanism of the Products for the forthcoming year. GS
Vietnam and GS Nevada shall not act unreasonably to frustrate or terminate the
negotiations of the pricing mechanism of the Products for the forthcoming year.


5.3  GS Vietnam shall be entitled to reasonably increase the price for the
Products to cover any extra expenditure incurred as a result of the GS Nevada's
instructions.


5.4  Payment shall be by irrevocable L/C or other method as mutually agreed in
writing. All bank charges and fees connected with issuing the Letter of Credit
shall be for GS Nevada's account. GS Vietnam's Bank Confirmation charges are for
GS Vietnam's account. Bank charges for extension of the Letter of Credit shall
be borne by the party in default. GS Nevada shall open the L/C upon receipt of
the notification from GS Vietnam about the quantity and delivery date.
 
 
5

--------------------------------------------------------------------------------

 
 
5.5  GS Vietnam is liable for any and all taxes assessed on the products by the
Tax Authority of Vietnam.


6.   CONFIDENTIALITY


6.1  Subject to the provisions of clauses 6.2 and 6.3, each party:


a)  
shall treat as strictly confidential and use solely for the purposes
contemplated by this Agreement all information, whether technical or commercial,
obtained or received by it as a result of entering into or performing its
obligations under this Agreement and relating to the negotiations relating to,
or the provisions or subject matter of, this Agreement or any other party to it
("Confidential Information");



b)  
shall not, except with the prior written consent of the party from whom the
Confidential Information was obtained publish or otherwise disclose to any
person any Confidential Information except for the purposes contemplated by this
Agreement; and



c)  
where any of the Confidential Information is also privileged, the waiver of such
privilege is limited to the purposes of this agreement and does not and is not
intended to result in any wider waiver of the privilege and each party shall
take all reasonable steps to protect the privilege of the other party in its
respective Confidential Information and shall advice the other party promptly in
writing if any step is taken by any other person to obtain any privileged
Confidential Information of the other party.



6.2  Each party may disclose Confidential Information which would otherwise be
subject to clause 6.1 if, and only to the extent that it can demonstrate that:


a)  
such disclosure is required by law or by any securities exchange or regulatory
or governmental body having jurisdiction over it, wherever situated, and whether
or not the requirement has the force of law;



b)  
the Confidential Information was lawfully in its possession prior to its
disclosure by the other party (as evidenced by written records) and had not been
obtained from the other party;



c)  
the Confidential Information has come into the public domain other than through
its fault or the fault of any person to whom the Confidential Information has
been disclosed in accordance with clause 6.1;

 
 
 
6

--------------------------------------------------------------------------------

 
 
provided that any such disclosure shall not be made without prior consultation
with the party from whom the Confidential Information was obtained.


6.3  Each party may for the purposes contemplated by this Agreement disclose
Confidential Information to the following persons or any of them, [provided that
a written confidentiality undertaking in a form equivalent to clause 6.1 has
been obtained from such person:


a)  
its professional advisers, auditors, bankers and insurers, acting as such; and



b)  
its directors, officers, senior employees and sub-contractors.



6.4  The restrictions contained in this clause shall survive the termination of
this Agreement and shall continue for two years from the date of termination.


7.   WARRANTIES


GS Vietnam hereby separately represents warrants and undertakes for itself to
and with GS Nevada and its successors in title as follows:


a)  
GS Vietnam has full legal right, power and authority to execute, deliver and
perform their obligations under this Agreement; and



b)  
There is no provision of any existing contract, agreement or instrument binding
GS Vietnam which has been or would be contravened by the execution and delivery
of this Agreement or by the performance or observance by GS Vietnam of any of
the terms hereof.



GS Nevada hereby separately represents warrants and undertakes for itself to and
with GS Vietnam and its successors in title as follows:


a)  
GS Nevada has full legal right, power and authority to execute, deliver and
perform their obligations under this Agreement; and



b)  
There is no provision of any existing contract, agreement or instrument binding
GS Nevada which has been or would be contravened by the execution and delivery
of this Agreement or by the performance or observance by GS Nevada of any of the
terms hereof.



8.   TERM AND TERMINATION


8.1  This Agreement shall come into force on the Effective Date and, subject to
earlier termination pursuant to clauses 12.4, 8.2, 8.3 or 8.4 below, shall
continue in force for a period of one (1) year ("Term") and thereafter may be
renewed on its anniversary each year for an additional period of one (1) year by
written consent of both parties ("Extended Term").
 
 
7

--------------------------------------------------------------------------------

 
 
8.2  Either party may terminate this Agreement forthwith by giving written
notice to the other in any of the following events:


a)  
if the other party commits any material breach of any of the terms and
conditions of this Agreement and fails to remedy that breach (if capable of
remedy) within one month after notice from the other party requiring it to be
remedied and giving full particulars of the breach; or



b)  
if the other party has a winding up petition presented against it or enters into
liquidation whether compulsory or voluntary (except for the purposes of bona
fide reconstruction or amalgamation with the prior approval of the other party),
or compounds with or makes any arrangement with its creditors or makes a general
assignment for the benefit of its creditors, or if it has a receiver, manager,



c)  
administrative receiver or administrator appointed over the whole or
substantially the whole of its undertaking or assets, or if it has an
administration petition presented or administration application made against it
or a notice of intention to appoint an administrator has been given to any
person or if it ceases or threatens to cease to carry on its business, or makes
any material change in its business, or if it suffers any analogous process
under any foreign law.



8.3  Either Party is at liberty to terminate the Agreement without any liability
whatsoever to the other Party if the review of the Specifications (as ascribed
in clause 3.2 hereto); or the Pricing (as ascribed in clause 5.2 hereto) is not
agreed between GS Vietnam and GS Nevada in writing at least 65 days prior to the
end of each calendar Year.


8.4  Upon termination in accordance with this clause 8 or clause 12.4:


a)  
the rights and obligations of the parties under this Agreement shall terminate
and be of no future effect, except that clauses 1, 6 and 11 shall remain in full
force and effect;



b)  
any rights or obligations to which any of the parties to this Agreement may be
entitled or be subject before such termination shall remain in full force and
effect;



c)  
termination shall not affect or prejudice any right to damages or other remedy
which the terminating party may have in respect of the event which gave rise to
the termination or any other right to damages or other remedy which any party
may have in respect of any breach of this Agreement which existed at or before
the date of termination.


 
8

--------------------------------------------------------------------------------

 

9.   LIMITATION OF LIABILITY


9.1  The provisions of this clause 9 set out the entire financial liability of
GS Vietnam (including any liability for the acts or omissions of its employees,
agents and subcontractors) to GS Nevada in respect of:


a)  
any breach of this Agreement; and



b)  
any representation, statement or tortious act or omission including negligence
arising under or in connection with this Agreement;



c)  
Product liability, Product safety only as it pertains to any specific act of
negligence traceable to GS Vietnam;



d)  
voluntary or involuntary recall of the Products only as it pertains to any
specific act of negligence traceable to GS Vietnam;



9.2  All warranties, conditions and other terms implied by statute or common law
are to the fullest extent permitted by law, excluded from the terms of this
Agreement.


10.  PROVISIONS RELATING TO THIS AGREEMENT


10.1 Either party may at any time, with the prior written consent of the other
party, (such consent not to be unreasonably withheld or delayed) assign all or
any part of its rights and benefits under this Agreement provided that no
consent shall be required for such an assignment to any Affiliate of either
party so long as the assignment does not result in a change to the conditions of
the agreement in any way.


It is understood that GS Nevada may enter into one or more Service Agreements
with companies ("Service Company") to administer specific activities and/or
represent GS Nevada for specific activities within Vietnam. When such
appointments are made, GS Nevada shall inform GS Vietnam and GS Vietnam shall
respect the appointed authority of the Service Company.


10.2  GS Vietnam shall be entitled to carry out its obligations under this
Agreement through any agents or sub-contractors appointed by it in its absolute
discretion for that purpose subject to the written consent of GS Nevada.


10.3 This Agreement, together with any documents referred to in it constitutes
the whole agreement between the parties relating to its subject matter and
supersedes and extinguishes any prior drafts, agreements, undertakings,
representations, warranties and arrangements of any nature, whether in writing
or oral, relating to such subject matter, and can be amended only by written
agreement amongst the Parties.


The Parties acknowledge that they have not been induced to enter into this
Agreement by any representation or warranty other than those contained in this
Agreement and, having negotiated and freely entered into this Agreement, agree
that they shall have no remedy in respect of any other such representation or
warranty except in the case of fraud. The Parties acknowledge that their legal
advisers have explained to them the effect of this clause.
 
 
9

--------------------------------------------------------------------------------

 
 
No variation of this Agreement shall be effective unless made in writing and
signed by each of the parties.


10.4 The rights, powers, privileges and remedies provided in this Agreement are
cumulative and are not exclusive of any rights, powers, privileges or remedies
provided by law or otherwise.


No failure to exercise nor any delay in exercising by any party to this
Agreement of any right, power, privilege or remedy under this Agreement shall
impair or operate as a waiver thereof in whole or in part.


No single or partial exercise of any right, power privilege or remedy under this
Agreement shall prevent any further or other exercise thereof or the exercise of
any other right, powers, privilege or remedy.


10.5 Subject to any express provisions to the contrary each party to this
Agreement shall pay its own costs of and incidental to the negotiation,
preparation, execution and carrying into effect of this Agreement.


10.6 If any provision of this Agreement shall be held to be illegal, void,
invalid or unenforceable under the laws of any jurisdiction, the legality,
validity and enforceability of the remainder of this Agreement in that
jurisdiction shall not be affected, and the legality, validity and
enforceability of the whole of this Agreement in any other jurisdiction shall
not be affected.


10.7 This Agreement may be executed in any number of counterparts, which shall
together constitute one Agreement. Any party may enter into this Agreement by
signing any such counterpart.


10.8 Any notice (which term shall in this clause include any other
communication) required to be given under this Agreement or in connection with
the matters contemplated by it shall, except where otherwise specifically
provided, be in writing in the English language.


Any such notice may be:


a)  
personally delivered, in which case it shall be deemed to have given upon
delivery at the relevant address if it is delivered not later than 17.00 hours
on a Business Day, or, if it is delivered later than 17.00 hours on a Business
Day or at any time on a day which is not a Business Day, at 09.00 hours on the
next Business Day; or


 
10

--------------------------------------------------------------------------------

 

b)  
if within USA, sent by first class pre-paid post, in which case it shall be
deemed to have been given two Business Days after the date of posting; or

 
c)  
if from or to any place outside USA, sent by pre-paid airmail, or by air courier
in which case it shall be deemed to have been given seven Business Days after
the date of posting in the case of airmail or two Business Days after delivery
to the courier, in the case of air courier;

 
d)  
sent by facsimile, in which case it shall be deemed to have been given when
despatched, subject to confirmation of uninterrupted transmission by a
transmission report provided that any notice despatched by facsimile after 17.00
hours on any Business Day or at any time on a day which is not a Business Day
shall be deemed to have been given at 09.00 on the next Business Day; or

 
e)  
sent by electronic mail, in which case, it shall be deemed to be given when
received but subject to the same provisions regarding receipt after 17.00 hours
as apply to notices sent by facsimile;



Any party to this Agreement may notify the other party of any change to the
address or any of the other details, provided that such notification shall only
be effective on the date specified in such notice or five Business Days after
the notice is given, whichever is later.


10.9 Nothing in this Agreement shall constitute, or be deemed to constitute a
partnership between the parties, nor except as expressly provided, shall it
constitute, or be deemed to constitute, any party as the agent of any other
party for any purpose.


Subject to any express provisions to the contrary in this Agreement, neither
Party shall have the right or authority to and shall not do any act, enter into
any contract, make any representation, give any warranty, incur any liability,
assume any obligation, whether express or implied, of any kind on behalf of the
other Party or bind the other Party in any way.


11. LAW AND JURISDICTION


11.1 This Agreement shall be governed by, and construed in accordance with,
Vietnamese law.


11.2 GS Vietnam shall comply strictly with all applicable requirements relating
to occupational safety and health legislation or similar laws in the country of
operations in which the product is produced, and the relevant rules and
regulations thereunder. In addition, GS Vietnam shall strive to incorporate
higher international standards where applicable and appropriate and not in
conflict with local rules and regulations.

 
11

--------------------------------------------------------------------------------

 

11.3 In relation to any legal action or proceedings arising out of or in
connection with this Agreement ("Proceedings"), each of the parties irrevocably
submits to the non-exclusive jurisdiction of the Vietnamese courts and waives
any objection to Proceedings in such courts on the grounds of venue or on the
grounds that Proceedings have been brought in an inappropriate forum.


All taxes and duties/fees applied inside of Socialist Republic of Vietnam and
the income tax of GS Vietnam in Vietnam in accordance to the Vietnam laws shall
be entirely at GS Vietnam charge.


GS Nevada shall be responsible for all the import taxes and other duties (if
any) assessed by the country of import for the imported goods under this
agreement in accordance to the laws of the country of import.


12. FORCE MAJUERE


12.1 Neither party shall be deemed to be in breach of this Agreement or
otherwise liable to the other as a result of any delay or failure in the
performance of its obligations under this Agreement if and to the extent that
such delay or failure is caused by force majeure (as defined in clause 12.2) and
the time for performance of the relevant obligation(s) shall be extended
accordingly.


12.2 For the purpose of this clause, "force majeure" means any circumstances not
within the reasonable control of the party concerned including, without
limitation:


a)  
any strike, lockout or other industrial action, or any shortage of or difficulty
in obtaining labor, fuel, raw materials or components; any destruction,
permanent breakdown, malfunction or damage of or to any premises, plant,
equipment (including computer systems) or materials;



b)  
any action taken by a governmental or public authority of any kind, including,
without limitation, not granting a consent, exemption, approval or clearance or
imposing an embargo, export or import restriction, rationing, quota or other
restriction or prohibition;



c)  
any civil commotion or disorder, riot, invasion, war, threat of or preparation
for war;



d)  
any accident, fire, or explosion, (other than in each case, one caused by a
breach of contract by or assistance of the party concerned) storm, flood,
earthquake, subsidence, epidemic or other natural physical disaster.



12.3 A party whose performance of its obligations under this Agreement is
delayed or prevented by force majeure:

 
12

--------------------------------------------------------------------------------

 

a)  
shall immediately notify the other party of the nature, extent, effect and
likely duration of the circumstances constituting the force majeure;



b)  
shall use all reasonable endeavors to minimize the effect of the force majeure
on its performance of its obligations under this Agreement including the making
of any alternative arrangements for resuming the performance of its obligations
which may be practicable without incurring material additional expense; and



c)  
shall, subject to clause 12.4, immediately after the cessation of the force
majeure, notify the other party thereof and resume full performance of its
obligations under this Agreement.



12.4 If any force majeure delays or prevents the performance of the obligations
of either party for a continuous period in excess of six months, the party not
so affected shall then be entitled to give notice to the affected party to
terminate this Agreement, specifying the date (which shall not be less than 30
Business Days after the date on which the notice is given) on which termination
will take effect. Such a termination notice shall be irrevocable, except with
the consent of both parties, and upon termination the provisions of clause 8.4
shall apply


13.  FINAL PROVISIONS


13.1 The Agreement shall be in English languages and all the documentation
related hereto shall be in English languages.


13.2 This Agreement is the completed and unique agreement between the parties.
Some matters arising during the performance of this Agreement may be amended or
supplemented or replaced by an Annex to this Agreement with the consent of all
parties and such addition shall become an integral part of this Agreement.


 
GLOBAL STEVIA CORP.
 
 
Per: /s/ Matthew Christopherson      
Authorized Signatory
Name: Matthew Christopherson
Title:   President
 
 
STEVIA GLOBAL TRADING JOINT STOCK COMPANY
 
 
Per: /s/ Authorized Signatory        
Authorized Signatory
 

 
13

--------------------------------------------------------------------------------

 

SCHEDULE 1


PRODUCTS
 
 

 

 
14

--------------------------------------------------------------------------------

 

SCHEDULE 2


PRODUCT SPECIFICATIONS
 
 

 

 
15

--------------------------------------------------------------------------------

 

SCHEDULE 3


PRICE OF PRODUCTS
 
 

 

 
16

--------------------------------------------------------------------------------

 
 
SCHEDULE 4


PRODUCT VOLUME
 
 

 

 
17

--------------------------------------------------------------------------------

 
